DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
Applicant has amended claim 1 to over double patenting concerns. The previous objection is removed.

Allowable Subject Matter
Claims 1, 2, 9, and 10 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:” A multi-layer ceramic electronic device  ; and terminal electrodes formed on an external surface of the element body and electrically connected with the internal electrode layers, wherein external surfaces of the end electrode parts are covered with end cover layers, wherein the element body includes a reinforcement layer, wherein the reinforcement layer contains a filler and a substrate, wherein the filler is made of glass or alumina, wherein the tiller has a needle-like shape, a column-like shape. or a plate-like shape, and wherein the terminal electrodes are not substantially formed on a lower surface of the clement body located opposite to the upper surface of the clement body in the third axis.”
Therefore, claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 2 with the allowable feature being:” A multi-layer ceramic electronic device comprising: an element body in which internal electrode layers and insulation layers substantially parallel to a plane ; and terminal electrodes formed on an external surface of the element body and electrically connected with the internal electrode layers, wherein external surfaces of the end electrode parts are covered with end cover layers,
wherein the element body includes a reinforcement layer, wherein the reinforcement layer covers at least one of a pair of lateral surfaces facing each other in the first axis. the upper  glass or alumina, wherein the filler has a needle-like shape, a column-like shape, or a plate-like shape, and wherein a lower surface of the element body located opposite to the upper surface of the element body in the third axis is entirely exposed outside.”
Therefore, claim 2 is allowed.

Claims 9 and 10 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847